Case 1:19-cr-00209-RMB Document 86 Filed 04/30/20 Page 1of1

Case 1:19-cr-00209-RMB Document 85 Filed 04/23/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J, Molto Building
One Saint Andrew's Plaza
New York, New York 10007

_ peck ren EERE ES ee
eer PUREE GRLEETE MOIGET: WIT Sn Sn REE

 

 

= “I
April 23, 242051 oO Sahay |
| DOCUMENT
BY ECF ‘\ eLECTRONICALLY FILED
The Honorable Richard M. Berman DOC ih
United States District Judge 1 DATE rip: 4)o)9080_
Southern District of New York tl

 

 

 

 

500 Pearl Street
New York, New York 10007

Re: United States vy. Abrahim Kamara, 19 Cr. 209 (RMB)
Dear Judge Berman:

At the time of the defendant’s sentencing, which is currently scheduled for June 22, 2020,
at 11:00 a.m., the defendant intends to consent to the entry of a judicial order of removal. In order
to assist United States Immigration and Customs Enforcement (“ICE”) with timely removing the
defendant from the United States after the completion of any sentence of imprisonment that the
Court may impose, the Government respectfully requests, with the consent of the defendant, that
the Pretrial Services Office be directed to transfer the defendant’s passport to ICE Deportation
Officer Achilles Shinas.

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

Dina Y. McLeod
_ Robert B. Sobelman

 

 

kssistant United States Attorneys
ha 637- 1040/2616

 

ce: Lisa Scolari, Esq. (by ECF)

— " SUpERVISOFY Pretrial Services Officer Dennjs Khilkevich (by email)
by email)

- ICE Deportation Officer-Achilles Shinas {b y email)

 

 

 

| Oe flan 20 ee p A -“Beenens

Richard M. Berman, U.S.D. J.

 

 

 
